ERVIN, Chief Judge.
In this workers’ compensation appeal, the employer/carrier (e/c) appeals awards of temporary partial disability and wage-loss benefits. We affirm all awards entered with the exception of one, finding that they are otherwise supported by competent and substantial evidence.
We agree with the e/c’s argument that the deputy erred in failing to offset the wage-loss award by the amount of unemployment compensation benefits which claimant received for the weeks of July 23 through September 4, 1983. Claimant concedes in his answer brief that such an offset is required by the provisions of Section 440.15(10)(b), Florida Statutes. Accordingly, the award of wage-loss benefits for such period of time is reversed and the cause remanded to the deputy with directions that he allow the e/c to recover an appropriate offset for the time involved.
Affirmed in part, reversed in part and remanded.
JOANOS and NIMMONS, JJ., concur.